Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities: 
For continuity with the language of claim 1, the limitation of claim 15, lines 3-4 “fluid atomizers each having flow opening with a different diameter or an adjustable flow opening” should be --fluid atomizers each having flow openings of different diameters or adjustable flow openings--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is confusing because the use of the term “or” makes it unclear what the alternative limitations are. 
Claim 15 recites the limitation "the prepared fluid having different viscosities" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Application Publication No. 2016/0338815) in view of Lewis et al. (U.S. Patent Application Publication No. 2002/0100485, as cited by Applicant in IDS on 4/8/2020) and Bolus et al. (U.S. Patent Application Publication No. 2005/0001072).
For claim 1, Nguyen discloses a dispensing apparatus (as discussed in the abstract and shown in Figs. 1A-1F: the spray applicator 1) for delivering droplets of fluids, onto poultry hatchlings (Fig. 1F: 110) that are present in movably mounted hatchling trays (Fig. 1F: 100) comprising at least one reservoir (Figs. 1A-1D: 15), at least one pumping unit (as discussed in [0074]), each at least one pumping unit connected to the at least one reservoir containing a fluid (as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation may be pumped”), at least one manifold (as discussed in [0013]: “a spray manifold”) is connected to the at least one pumping unit (as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation may be pumped”), and to at least one control unit (as discussed in [0129] and shown in Figs. 1A-1B: 30), a plurality of fluid atomizers (Figs. 1A-1D, 1G-1H and as discussed in [0009]-[0014]: 20) being connected by flexible connecting conduits (Figs. 1A-1B: 27) to the at least one manifold (as discussed in [0129] and shown in Fig. 1A), whereby the fluid atomizers (20) are slidably connected with at least one mounting rail (Figs. 1A-1C: 24 and as discussed in [0088]: “the automatic spray nozzles can be variably positioned along the horizontal rod”), the fluid atomizers are placed onto the at least one mounting rail (as shown in Fig. 1A).
Nguyen fails to specifically disclose the fluid atomizers are detachably connected with at least one mounting rail. However, Lewis et al. teaches a dispensing apparatus (as discussed in the abstract and shown in Figs. 1-4: 10) for delivering droplets of fluids, onto poultry hatchlings (Fig. 1: 12), comprising a fluid nozzle (Figs. 1-4: 18) detachably connected (Figs. 2-3 and as discussed in [0022]: via threaded connector portion 74) with at least one mounting rail Figs. 1-2: 46) and the fluid nozzle each having flow openings (Fig. 3: 70) placed onto the at least one mounting rail (as shown in Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispensing apparatus of Nguyen to include the detachable fluid nozzle having flow openings as taught by Lewis et al. for the advantages of easily replacing the adjustable fluid atomizer when the user wants to change the nozzle and optimizing the flow of fluids onto poultry hatchlings.
Nguyen shows the fluid atomizers each having an adjustable flow opening (Fig. 1G and as discussed in [0008]-[0012]: “by allowing rapid cycling between open (i.e. permitting fluid flow to the nozzle) and closed (i.e. blocking fluid flow to the nozzle) positions.” and in [0133]-[0135]: at nozzle tip 22) placed onto the at least one mounting rail (Figs. 1A-1D, 1F: 24), but fails to specifically disclose the fluid atomizers each having flow openings so as to adjust the fluid flow by passing through openings of different diameters or adjusting the flow openings as opposed to turning the fluid flow on and off. However, Bolus et al. teaches a dispensing apparatus (as discussed in the abstract and shown in Figs. 1-2B) for delivering droplets of fluids, comprising: fluid atomizers (Figs. 1-2B: 1), the fluid atomizers each having flow openings so as to adjust the fluid flow by passing through openings (Figs. 2A-2B: 20, 21, 22, 23) of different diameters (as discussed in [0060]-[0064]) or adjusting the flow openings as opposed to turning the fluid flow on and off. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid atomizers having openings of different diameters as taught by Bolus et al. for the advantage of achieving varied changes in spray direction.
For claim 4, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1, wherein the apparatus has thee fluid atomizers (Nguyen as shown in Figs. 1A-1D: 20) mounted on a single mounting rail  (Nguyen as shown in Figs. 1A-1C: 24).
For claim 10, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1, wherein the at least one mounting rail (Nguyen Figs. 1A-1C: 24) is height adjustable and connected to a supporting structure (Nguyen as discussed in [0130]: 23).
For claim 11, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1, wherein the at least one mounting rail comprises two adjustable mounting rails (Nguyen Figs. 1A-1C: 23, 24) on top or adjacent to each other (Nguyen as shown in Fig. 1A).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as modified by Lewis et al. and Bolus et al., as applied to claims 1, 4, 10 and 11 above, and further in view of Sliter (U.S. Patent No. 5,404,922).
For claim 2, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 substantially as claimed, but fails to specifically disclose wherein a distance between adjacent fluid atomizers on the at least one mounting rail not the same and a distance between the fluid atomizers is smaller in a middle region of the mounting rail compared to edge regions thereof, the distance between two adjacent fluid atomizers located in the middle region being between 20 to 60 % of the distance of two adjacent fluid atomizers located in an edge region. However, Sliter teaches a dispensing apparatus (Fig. 1: 10) comprising: a plurality of fluid dispensing nipples (Figs. 1-4: 30) distributed on an at least one mounting rail (38), wherein a distance between adjacent fluid dispensing nipples on the at least one mounting rail is not the same (Figs. 1-4 show the distance between the nipples of the dispensing area 30 is smaller than the distance between each dispensing area 30) and a distance between the fluid dispensing nipples is smaller in a middle region of the mounting rail (where the distance between the nipples of the dispensing area 30 is smaller) compared to edge regions thereof (where the distance between each dispensing area 30 at the ends is larger), the distance between two adjacent fluid atomizers located in the middle region being between 20 to 60 % of the distance of two adjacent fluid atomizers located in an edge region (Figs. 1-4 show the distance between the end nipples of a dispensing area 30 is about 50% smaller than the distance between each dispensing area 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to include the distances between adjacent fluid dispensing nipples as taught by Sliter for the advantages of ensuring constant pressure along the length of the mounting rail and spraying fluid the width or length of the hatchling tray to ensure the fluid reaches all of the poultry hatchling therein.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as modified by Lewis et al. and Bolus et al., as applied to claims 1, 4, 10 and 11 above.
For claim 5, Nguyen discloses the apparatus according to claim 1 discloses the invention substantially as claimed, including a control valve for recirculation of the fluid to the reservoir (as discussed in [0070]), but fails to specifically disclose wherein the at least one reservoir comprises two reservoirs, each provided with a throttle valve. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to increase the number of reservoirs to include two reservoirs for the advantage of supplying two different fluids, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it would have been it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to include two reservoirs each with a throttle valve, for the advantage of regulating the supply of fluid to the manifold, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 6, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 substantially as claimed, including the at least one pumping unit (Nguyen as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation may be pumped”) is interposed between the at least one reservoir (Nguyen 15) and the at least one manifold (Nguyen as discussed in [0013]: “a spray manifold”) and a sensor actuates the at least one pumping unit (Nguyen as discussed in [0070]-[0071]: “Control valve for recirculation to tank; (pump and pumpless versions) Standard triggering options: trigger cable, photoelectric sensor, thru-beam, hand pendant”), but fails to specifically disclose the sensor is a proximity sensor. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to include a switching pulse obtained from a proximity sensor for the advantage of automatically actuating the pump in the presence of hatchling trays moving below the dispensing apparatus. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 7, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 substantially as claimed, including a pump providing a range of pressure from about 30 to about 100 psi (Nguyen as discussed in [0074]), but fails to specifically disclose wherein the at least one pumping unit comprises two pumping units providing different pressure. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to increase the number of pumps to include two pumping units providing different pressures for the advantage of delivering different fluids of differing viscosities to the poultry hatchling, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 8, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 wherein each pumping unit can be “any suitable high pressure pumping system” (Nguyen as discussed in [0074]) to pump fluid from the at least one reservoir to the fluid atomizers, but fails to specifically disclose each pumping unit is a pneumatic pump. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each pumping unit of Nguyen, Lewis et al. and Bolus et al. to include a pneumatic pump for the advantage of reducing energy consumption and production costs due to unlimited supply of air, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 9, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 substantially as claimed, but fails to specifically disclose wherein the at least one manifold comprises two manifolds, being connected with one of the at least one pumping unit or with a different one of the at least one pumping units. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to increase the number of manifolds to include two manifolds connecting the at least one pumping unit as disclosed by Nguyen (as discussed in [0074]) for the advantage of delivering two times as much fluid to poultry hatchlings present in movably mounted in hatchling trays, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as modified by Lewis et al. and Bolus et al., as applied to claims 1, 4, 10 and 11 above, and further in view of Purswell et al. (U.S. Patent No. 8,087,386).
For claim 12, Nguyen as modified by Lewis et al. and Bolus et al. disclose the apparatus according to claim 1 substantially as claimed, including wherein the apparatus contains up to 28 adjustable fluid atomizers, whereby at least two of the adjustable fluid atomizers (Nguyen Figs. 1A-1D and as discussed in [0014]: 20) are provided on each mounting rail (Nguyen 24), but fails to specifically disclose whereby at least 4 fluid atomizers are provided on each mounting rail. However, Purswell et al. teaches a dispensing apparatus (Fig. 1: 10) comprising: at least 4 fluid atomizers (as discussed in Col. 2, lines 49-52: 18) are provided on each mounting rail (16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen, Lewis et al. and Bolus et al. to include at least 4 fluid atomizers as taught by Purswell for the advantage of spraying fluid the width or length of the hatchling tray to ensure the fluid reaches all of the poultry hatchling therein.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Application Publication No. 2016/0338815) in view of Lewis et al. (U.S. Patent Application Publication No. 2022/0100485, as cited by Applicant in IDS on 4/8/2020), Bolus et al. (U.S. Patent Application Publication No. 2005/0001072) and Lee (U.S. Patent No. 8,794,185).
For claim 13, Nguyen discloses a method for delivering fluid droplets onto poultry hatchlings (as discussed in [0011] and shown in Fig. 1F: 110) present in moving hatchling trays (Fig. 1F: 100), wherein at least one fluid (as discussed in [0010]) containing at least one active component, selected from the group consisting of probiotic agents, vaccines, antibiotics and a coloring agent is prepared as a prepared fluid (as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation”), the prepared fluid is placed in the at least one reservoir (as discussed in [0010] and as shown in Figs. 1A-1D: 15) of the fluid dispensing apparatus (as discussed in the abstract and shown in Figs. 1A-1F: the spray applicator 1) according to claim 1 (as detailed in the rejection of claim 1 over Nguyen as modified by Lewis et al. and Bolus et al. above); the distance between the fluid atomizers (20) is adjusted in accordance with at least one of the features; the tray geometry (as discussed in [0088]: “the automatic spray nozzles can be variably positioned along the horizontal rod for use in hatcheries using wider or more narrow conveyor systems”), hatchling distribution in the trays, hatchling density in the trays and/or tray speed; the moving hatchling trays (Figs. 1F: 100) containing the poultry hatchlings (100) are placed beneath the fluid atomizers (20) of the fluid dispensing apparatus (as shown in Fig. 1F); the at least one pumping unit is switched on and the at least one fluid is pumped with a pressure convenient for feeding the prepared fluid from the at least one reservoir through the at least one manifold to the fluid atomizers (as discussed in [0131]-[0132]).
Nguyen fails to specifically disclose the step of distributing the prepared fluid as colored droplets onto the poultry hatchlings. However, Lee teaches a method for delivering fluid droplets onto poultry hatchlings (as discussed in the abstract and Col. 7, lines 3-4), wherein at least one fluid (as discussed in Col. 7, lines 5-13) containing at least one active component, selected from the group consisting of probiotic agents, vaccines, antibiotics and a coloring agent is prepared as a prepared fluid (as discussed in Col. 3, lines 34-41), and distributing the prepared fluid as colored droplets onto the poultry hatchlings (as discussed in Col. 7, lines 3-13: “blue dye”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen to include colored droplets as taught by Lee for the advantage of visually identifying how well the fluid was administered to the poultry hatchling. 
For claim 14, Nguyen as modified by Lewis et al., Bolus et al. and Lee disclose the method of claim 13, wherein the at least one active component is selected from the group consisting of at least one probiotic agent, vaccine, antibiotic, flavoring, coloring agent, vitamin and mineral (Nguyen as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation”).
For claim 15, Nguyen as modified by Lewis et al., Bolus et al. and Lee disclose the method according to claim 13 substantially as claimed, including a soft gel (Nguyen as discussed in [0023]), but fails to specifically disclose wherein the prepared fluid is one of a soft gel having a viscosity of from 50 to 1000 cps, or a low viscosity liquid having a viscosity up to 50 cps, and is distributed by the adjustable fluid atomizers or the prepared fluid having different viscosities are each applied by one of the fluid atomizers each having flow opening of different diameters or an flow opening onto the poultry hatchlings. However, Lee teaches a method for delivering fluid droplets onto poultry hatchlings (as discussed in the abstract and Col. 7, lines 3-4), wherein at least one prepared fluid (as discussed in Col. 7, lines 5-13) is a soft gel having a viscosity of from 50 to 1000 cps, or a low viscosity liquid having a viscosity up to 50 cps (as discussed in Col. 6, lines 8-29), and the prepared fluid is distributed by the fluid atomizers (Fig. 3: 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nguyen to include a soft gel as taught by Lee for the advantage of stabilizing the active component in the fluid for effective delivery of the fluid to the poultry hatchling. 
For claim 17, Nguyen as modified by Lewis et al., Bolus et al. and Lee discloses the method according to claim 13 substantially as claimed, including two different prepared fluids (Nguyen as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation”), a sensor that actuates the pumping unit (as discussed in [0070]-[0071]: “Control valve for recirculation to tank; (pump and pumpless versions) Standard triggering options: trigger cable, photoelectric sensor, thru-beam, hand pendant”) to feed the fluid from the reservoir to the fluid atomizers being connected to the manifold, but fails to specifically disclose wherein two different prepared fluids are intermittently fed to two different manifolds of the at least one manifold, whereby switching pulses emitted by a switch sensor actuate a throttle valve provided in the at least one reservoir for one of the two different prepared fluids and that a prepared fluid selected is fed to one of the fluid atomizers being connected to one of the two different manifolds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nguyen, Lewis et al., Bolus et al. and Lee to increase the number of manifolds to include two manifolds for the advantage of delivering two different fluids at different rates or parts of the hatchlings trays, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it would have been it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nguyen, Lewis et al., Bolus et al. and Lee to include switching pulses emitted by a switch sensor actuate a throttle valve, for the advantage of regulating the supply of fluid to the manifold, since a simple substitution of one known element (the control valve of Nguyen) for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 18, Nguyen as modified by Lewis et al., Bolus et al. and Lee discloses the method according to claim 13, wherein the at least one fluid comprises two different fluids delivered at the same time (Nguyen as discussed in [0074]: “the fluid, vaccine and/or probiotic formulation”).
For claim 19, Nguyen as modified by Lewis et al., Bolus et al. and Lee discloses the method according to claim 13, wherein the fluid atomizers (Nguyen 20) are opened for a time, which corresponds to the time needed for forwarding the moving hatchling trays (Nguyen Fig. 1F and as discussed in [0011] and [0016]: 100) about a distance corresponding to the length of the moving hatchling tray (Nguyen as discussed in [0100]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643